DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to communications filed on 6/10/2021.
Claims 1-3 & 5-19 are currently pending. Claims 1-3, 5-10, 15-17, & 19 are provisionally elected. Claims 11-14 & 18 are withdrawn from consideration. Claims 1-3, 5-10, 15-17, & 19 have been examined and are rejected.


Priority
This application is a 371 of PCT/JP2019/032747 filed 8/22/2019 and claims foreign priority to PCT/JP2010/000033 filed 1/4/2019.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/4/2021 and 3/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Election/Restriction
Restriction to one of the following inventions is required under 35 USC 121:
Claims 1-3, 5-10, 15-17, & 19 drawn to a device which manages a desired separation in a chat and analyzes information in the chat to acquire action item information (see e.g. Figs. 7-10 and corresponding paragraphs), which is classified in G06Q10/06311 – Scheduling, planning or task assignment for a person or group. 

    PNG
    media_image1.png
    1011
    725
    media_image1.png
    Greyscale


Claims 11-14 & 18 drawn to a device which automatically generates and displays a response to received chat information (see e.g. Figs. 21-22 and corresponding paragraphs), which is classified in H04M3/527 – Centralised call answering arrangements not requiring operator intervention (which covers virtual assistants which are providing the same services a human assistant would provide but in an automatic way).

    PNG
    media_image2.png
    757
    622
    media_image2.png
    Greyscale

The inventions are distinct from each other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombinations I & II have separate utility such as identifying and routing tasks from a chat, generating a response to questions provided in a chat, respectively. The limitations of Claims 1-3, 5-10, 15-17, & 19 disclose a device which manages a desired separation in a chat and analyzes information in the chat to acquire action item information, while the limitations of Claims 11-14 & 18 disclose a device which automatically generates and displays a response to received chat information. Thus, although the two groups of claims disclose inventions that are usable together in a combination, they are also separately usable and have patentably distinct limitations that require separate classifications. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art uses under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with James LaBarre #28,632 on 7/25/2022 a provisional election was made without traverse to prosecute the invention of Invention I (the action item embodiment), corresponding to Claims 1-3, 5-10, 15-17, & 19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-14 & 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 8, 15-17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brunn et al. (US 2018/0004732 A1) in view of McCray et al. (US 2017/0346769 A1). 
With regard to Claim 1, Brunn teaches:
An information linkage device that causes information in a communication server that manages communication information to be reflected in an information management system that manages action item information, the information linkage device comprising: 
a control unit that manages a desired separation in a communication, which is to be transmitted and received to and from the communication server via a network, by associating the desired separation with a transaction and that acquires the action item information by analyzing information handled in the communication and transmits the action item information to the information management system; (a server program monitors electronic communications for a received message (i.e. transaction) [Brunn: 0036-37], and utilizes natural language processing to identify one or more tasks (i.e. action items) in the message, and provides the message to the recipient in addition to presenting the recipient with a summary of the identified tasks [Brunn: 0040-43; 0055-57]).

While Brunn teaches that the electronic communications can be performed via email and instant messaging communication tools, Brunn does not explicitly teach that the communications are chat information. 
	
In a similar field of endeavor involving performing actions based on a determined intent within messages, McCray discloses:
a control unit that manages a desired separation in a chat; (access a message received by a mobile application (e.g. chat application) to determine at least a portion of message is associated with a request, and perform an action based on determining the portion of the message is associated with the request [McCray: 0009; 0049-50]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunn in view of McCray in order to utilize chat communications in the system of Brunn. 
One of ordinary skill in the art would have been motivated to combine Brunn with McCray as doing so would allow the task determination technique of Brunn to be utilized in broader messaging types including chat applications. 

With regard to Claim 2, Brunn-McCray teaches:
The information linkage device according to claim 1, wherein the control unit associates the action item information to be transmitted to the information management system with a corresponding transaction; (the message (i.e. transaction) is analyzed to identify one or more tasks (i.e. action items) in the message, and provides the message to the recipient in addition to presenting the recipient with a summary of the identified tasks [Brunn: 0040-43; 0055-57]).

With regard to Claim 3, Brunn-McCray teaches:
The information linkage device according to claim 1, further comprising an input unit that receives information entered by a user; (I/O interface set provides a connection to external device set which will typically include devices such as a keyboard, keypad, a touch screen, and/or some other suitable input device [Brunn: 0030; Fig. 1]);
wherein the control unit decides action item information to be transmitted to the information management system from among the action item information based on the entered information and transmits the decided action item information to the information management system; (the message (i.e. transaction) is analyzed to identify one or more tasks (i.e. action items) in the message, and provides the message to the recipient in addition to presenting the recipient with a summary of the identified tasks [Brunn: 0040-43; 0055-57]).

With regard to Claim 5, Brunn-McCray teaches:
The information linkage device according to claim 3, wherein the control unit transmits action item information decided for each of the transactions based on the entered information to the information management system; (the message (i.e. transaction) is analyzed to identify one or more tasks (i.e. action items) in the message, and provides the message to the recipient in addition to presenting the recipient with a summary of the identified tasks [Brunn: 0040-43; 0055-57]).

With regard to Claim 8, Brunn-McCray teaches:
The information linkage device according to any one of claim 1, wherein the action item information includes information indicating a task of software development; (the task project topic may be a loader code question which is software development related [Brunn: 0040]).

With regard to Claim 15, Brunn-McCray teaches:
An information linkage system comprising: the information linkage device according to claim 1;
a chat server that manages chat information transmitted and received to and from the information linkage device; (monitoring electronic communication tools for a received message, wherein the electronic communication tools include an instant messaging (IM) server [Brunn: 0036]. McCray teaches that the electronic messages comprise chat messages [McCray: 0009; 0049-50]);
and an information management system that receives action item information extracted from the chat information by the information linkage device and manages the action item information; (a task manager program that generates a user interface for task-oriented messages to present a user with various disposition options, track disposition decisions, and provide reminders for follow-up [Brunn: 0033]).

With regard to Claim 16, it appears substantially similar to the limitations recited by claims 1 & 15 and consequently does not appear to teach or further define over the citations provided for said claims. Accordingly, claim 16 is rejected for the same reasons as set forth in claims 1 & 15.

With regard to Claim 17, Brunn-McCray teaches:
The information linkage method according to claim 16, further comprising deciding action item information to be transmitted to the information management system from among the action item information based on an entry by a user, wherein the transmitting is transmitting the decided action item information to the information management system; (the task reminder system may utilize additional information before performing an action based on a determined intent of a message such as receiving an indication that a recipient of the message has replied to the message using one or more automated messages (e.g., “yes,” or “sure”) or user input messages (e.g., “yep,” or “okay”) that may be classified as confirming or accepting a task or request implicit in the received messaged [McCray: 0051]).

With regard to Claim 19, it appears substantially similar to the limitations recited by claim 16 and consequently does not appear to teach or further define over the citations provided for said claim. Accordingly, claim 19 is rejected for the same reasons as set forth in claim 16.


Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Brunn et al. (US 2018/0004732 A1) in view of McCray et al. (US 2017/0346769 A1) as applied to Claim 1 above, and further in view of Blinder et al. (US 2016/0269337 A1).
With regard to Claim 6, Brunn-McCray teaches the information linkage device according to claim 1, but does not teach:
wherein the control unit manages one or more channels handled as a repository in the information management system and the chat including the action item information associated with the transaction in association with each other.
	
In a similar field of endeavor involving creating a task item associated with an email message, Blinder discloses:
wherein the control unit manages one or more channels handled as a repository in the information management system and the chat including the action item information associated with the transaction in association with each other; (a data structure that tracks email threads includes a data entry for each email thread that stores one or more shared labels for the email thread (i.e. managing one or more channels), identification of email messages of the thread (i.e. transactions), identification of any other related email threads, and a list of participants of the email thread [Blinder: 0054], wherein task items (i.e. action items) are labeled by associating a stored label with the task item in a data entry of a data structure that stores and tracks the task item and/or the label [Blinder: 0050]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunn-McCray in view of Blinder in order to manage one or more channels as a repository in the system of Brunn-McCray. 
One of ordinary skill in the art would have been motivated to combine Brunn-McCray with Blinder as doing so would allow messages to be associated and organized together for retrieval enabling a user to search for email messages with one or more specified labels [Blinder: 0042]. 

With regard to Claim 7, Brunn-McCray-Blinder teaches:
The information linkage device according to claim 6, wherein the channel is generated for each project, which is a business unit in software development, the transaction is generated for each meeting in the project, and the control unit transmits the action item information to the information management system for each of the meetings; (a user can apply a project label to an email message or message thread (i.e. generating a channel for each project), wherein the email message is processed to identify text commands used to create a task item (i.e. action items), and wherein labeling a task item includes associating a stored label with the task item in a data entry of a data structure that stores and tracks the task item and/or the label [Blinder: 0045; 0050; 0054; Fig. 4]. Brunn teaches that the task project topic may be software development related [Brunn: 0040]).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brunn et al. (US 2018/0004732 A1) in view of McCray et al. (US 2017/0346769 A1) as applied to Claim 1 above, and further in view of Krauss (US 2019/0146784 A1).
With regard to Claim 9, Brunn-McCray teaches the information linkage device according to any one of claim 1, but does not teach:
wherein the action item information includes information for executing version control of a source code.
	
In a similar field of endeavor involving utilizing natural language processing to analyze chat messages, Krauss discloses:
wherein the action item information includes information for executing version control of a source code; (automatically associate artifact revisions (e.g., modifications entered into source code versions) with chat history data, wherein the association is stored in a version control repository with the revised version of the artifact or in a chat history repository with relevant chat data [Krauss: 0013; 0021; Fig. 3]). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brunn-McCray in view of Krauss in order to acquire action item information including information for executing version control of a source code in the system of Brunn-McCray. 
One of ordinary skill in the art would have been motivated to combine Brunn-McCray with Krauss as doing so would enable a version control application to analyze the chat log regarding the particular bug fix and associate it with the portion of source code that fixed the bug [Krauss: 0023]. 

With regard to Claim 10, Brunn-McCray-Krauss teaches:
The information linkage device according to claim 9, wherein the version control includes execution of at least one of a correction and a commit of the source code; (a user can check in a particular source code revision which is stored in the artifact repository, wherein the artifact revision is a committed source code modification in a version of a source code file [Krauss: 0026; 0049; Fig. 3]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Guo et al. (US 2016/0373539 A1) which teaches tracking the beginning and completion of one or more tasks comprising of zero or more sub-tasks, of one or more of users, based on opening and closing of one or more applications or documents of the tasks, across one or more devices [0003].

In the case of amendments, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MOREAU whose telephone number is (571) 272-5179.  The examiner can normally be reached on Monday to Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/AUSTIN J MOREAU/Primary Examiner, Art Unit 2446